Citation Nr: 1433036	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  05-39 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to December 1968.  The Veteran died in August 1992 and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Paul, Minnesota, denying the claim currently on appeal. 

The appellant was afforded a videoconference hearing before the undersigned Veterans Law Judge in December 2006.  A written transcript of this hearing has been prepared and incorporated into the evidence of record. 

In July 2007, the Board denied the appellant's claim.  Subsequently, additional evidence was found in VA's possession that should have been considered by the Board in its July 2007 decision.  In response, VA's Office of General Counsel (OGC) filed an unopposed motion for remand with the United States Court of Appeals for Veterans Claims (Court).  In June 2008, the Court granted VA's motion, vacating and remanding the Board's July 2007 decision.  In October 2008, the Board remanded the appellant's claim to the agency of original jurisdiction (AOJ) for further development, to include obtaining additional medical records and a VA medical opinion.  In August 2009, the AOJ issued a supplemental statement of the case (SSOC) denying the appellant's claim.

In October 2009, the case was returned to the Board.  Thereafter, a motion to submit additional evidence was granted and, in February 2010, a letter from a private gastroenterologist was received.  Timely evidence received by the Board must be returned to the AOJ for consideration, unless such review is waived by the appellant or her representative.  The Board wrote to the appellant and her attorney to request waiver of AOJ jurisdiction.  The appellant denied the request, asking that the case be returned to the AOJ for review of the additional evidence.  In September 2010, the Board remanded the appeal to the AOJ for consideration of the additional evidence.  In February 2011, the AOJ issued a SSOC continuing the previous denials.

In June 2011, the Board issued a decision denying the appellant's claim on the merits.  In December 2011, both the appellant, through her attorney, and OGC filed a Joint Motion for Remand ("Joint Motion") with the Court.  The motion argued that VA failed in its duty to assist by not obtaining "several records" related to treatment at the Subic Bay Naval medical facility.  The motion asserted that VA had requested the Veteran's personnel file to gather further information regarding the Veteran's treatment at that facility, but the records were not obtained.  Further, private medical records from St. Paul Ramsey Hospital (now known as Regions Medical Center), a facility where the Veteran was treated in 1983, were not obtained.  The motion also argued that the VA examiner who provided a medical opinion in March 2009 failed to consider certain treatment records from Minneapolis VA Medical Center dated between 1983 and 1984.  The Court granted the Joint Motion, vacating and remanding the Board's June 2011 decision.

In June 2012, the Board remanded the appeal to the AOJ in accordance with the Joint Motion.  The Board directed the AOJ to undertake to obtain "all records of treatment at the U.S. Naval Base in Subic Bay, Republic of the Philippines, from December 1967 to April 1968 and from June to November 1968."  Additionally, the AOJ was directed to seek any outstanding private records identified by the appellant, including those from Regions Medical Center.  After completion of the foregoing, the AOJ was to obtain another VA medical opinion and then readjudicate the appellant's claim in light of all of the evidence received.

In August 2012, the appellant requested that the AOJ obtain additional service treatment records.  Specifically, the appellant requested medical records be obtained from Naval medical facilities in Subic Bay (December 1967, March and April 1967, and May 1968); Okinawa, Japan (January 1968); and Yokosuka, Japan (November 1967).  In August 2012, the AOJ made a formal finding on the unavailability of clinical records from the U.S. Naval Hospital/Clinic in Subic Bay for the periods of December 1967 to April 1968 and from June 1968 to November 1968.  In October 2012, the AOJ made additional formal findings on the unavailability of clinical records from Subic Bay for the periods of March 1, 1967 through April 30, 1967 and May 1, 1968 through May 31, 1968; from the U.S. Naval Hospital/Clinic in Okinawa for the period of January 1, 1968 through January 31, 1968; and from the U.S Naval Hospital/Clinic in Yokosuka for the period of November 1, 1968 through November 30, 1968.  The memoranda outlined the efforts undertaken to obtain the records and the responses received.  The AOJ notified the appellant and her representative of the unavailability of these records by letters dated in August and October 2012, and requested the appellant submit copies of any records she may have from these facilities.  No response was received.  In December 2012, the AOJ obtained an updated VA opinion.  In January 2013, the AOJ issued another SSOC denying the appellant's claim.

In May 2013, the Board remanded the appeal to the AOJ for failure to seek treatment records from Regions Medical Center, as directed by the June 2012 remand.  The May 2013 remand instructed the AOJ to contact the appellant and her representative to request that they identify and provide releases for all VA and non-VA clinicians who treated the Veteran for hepatitis C, cirrhosis, pneumonia, and severe chronic obstructive pulmonary disease (COPD) prior to his death.  The AOJ was also directed to obtain an addendum opinion if additional medical records were received.  In August 2013, the AOJ sent a letter to the appellant and her representative requesting the above-described information; however, no response was received.  In September 2013, the AOJ obtained an addendum opinion despite having not received any additional evidence.  In October 2013, the AOJ issued a SSOC continuing the previous denials.

In October 2013, the AOJ received notice that the letter it had sent to the appellant in August 2013 had not been delivered because the appellant no longer lived at the address on file.  The AOJ obtained the appellant's new address and resent the letter.  In October 2013, the appellant's representative submitted three VA Forms 21-4142 authorizing VA to obtain records from Fairview Riverside University Hospital, Fairview Southdale Hospital, and Regions Medical Center.  The representative also requested a copy of the September 2013 addendum opinion, which was provided that same month.

In December 2013, the Board remanded the appeal to the AOJ for failure to request treatment records from facilities identified by the appellant.  Again, the AOJ was directed to obtain an addendum opinion if any additional medical records were received.  In January 2014, in compliance with the remand directives, the AOJ requested treatment records from all three identified private facilities.  In January 2014, records were received from Fairview Southdale Hospital.  That same month Regions Medical Center notified the AOJ that it did not have any records pertaining to the Veteran.  In February 2014, Fairview Riverside University Hospital likewise notified the AOJ that it was unable to locate records pertaining to the Veteran.  In April 2014, the AOJ obtained an addendum VA medical opinion.  It also issued a SSOC denying the claim.

This matter is now returned to the Board.  The Board finds that the AOJ substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran died in August 1992.

2.  The Veteran was not service-connected for any disability at the time of death.

3.  The Veteran's death certificate indicates that the immediate cause of his death was pneumonia complications, due to or as a consequence of severe COPD. 

4.  The Veteran's death certificate indicates that cirrhosis was another significant condition that contributed to his death.

5.  The probative evidence of record has established that cirrhosis contributed substantially and materially to the Veteran's death.

6.  The probative evidence of record does not establish a nexus between the Veteran's cause of death, including cirrhosis, and his military service. 

7.  The probative evidence of record is against a finding that the Veteran acquired hepatitis C during service or at any time prior to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's physical and electronic claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for service connection for cause of death benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a claim of service connection for a cause of death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate such a claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations for a claim for service connection for cause of death benefits, the VA has no preliminary obligation to conduct a predecisional adjudication of the claim prior to providing section 5103(a)-compliant notice.

In August 2005, notice was sent to the appellant that partially complied with the requirements of Hupp.  The letter informed the appellant of what was required to support a claim for benefits, to include both claims already service-connected and claims not yet service-connected.  However, the letter did not provide a statement of the conditions for which the Veteran was service-connected at the time of his death.  At the time of his death, the Veteran was not service connected for any disabilities.

The Board finds that any notice error involving the Hupp requirements has not affected the essential fairness of the adjudication because VA has attempted to obtain all relevant evidence and a reasonable person could be expected to understand from the notices what was needed.  The Board stresses that the actions of the appellant demonstrate her awareness of the evidentiary requirements through the assistance of her counsel.  Furthermore, the issue of inadequate notice was not argued by the appellant or her attorney, demonstrating that inadequate notice is not a prejudicial issue in this case.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of the Veteran's service treatment records and other pertinent records, providing her with the opportunity to testify before the Board, and obtaining medical opinion(s) as appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As discussed in detail above, VA has fulfilled its duty to assist the appellant in the development of her claim.  All available service treatment and personnel records are associated with the claims file.  All available post-service treatment records and reports identified by the appellant have been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.

Additionally, VA obtained multiple medical opinions in support of the appellant's claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  These opinions include the information necessary for adjudicating the appellant's claim.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board finds that all necessary development has been accomplished to the extent possible, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Significantly, neither the appellant nor her representative have identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not already been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The survivors of a veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), including cirrhosis of the liver.  Unless clearly attributable to intercurrent causes, presumptive service connection may be awarded if a listed chronic disease manifests itself and is identified as such either in service or within the specified presumptive period.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The appellant asserts that she is entitled to service connection for the cause of the Veteran's death.  The Veteran's death certificate reflects that he died in August 1992; the immediate cause of death was pneumonia complications, due to or as a consequence of COPD.  Cirrhosis was listed as a significant condition contributing to death, but not resulting in the underlying cause of death.  See Certificate of Death, dated in August 1992.

In this case, the appellant's primary assertion is that the Veteran's post-service symptoms of jaundice, fatigue, abdominal pain, loss of appetite, and nausea could be consistent with hepatitis C, which he may have acquired during military service.  The appellant has also asserted that the Veteran had in-service risk factors for hepatitis C, to include a laceration on his finger, and a tattoo on his arm, which he got at some point during his military service.

The Board notes that service connection for a liver disability was denied during the Veteran's lifetime, in a December 1983 rating decision.  The RO denied the claim because there was no objective evidence of liver disability in service, and no objective evidence of a nexus between the Veteran's liver disability and his period of service.

The Veteran's in-service treatment records are absent of any pulmonary disability and there is no probative evidence relating pulmonary disability to service.  The in-service treatment records are also negative for a diagnosis of any type of hepatitis.

Post-service medical records show a history of hepatitis A and B, but no diagnosis of hepatitis C.  The Veteran's cirrhosis was first diagnosed in April 1982, when he also tested positive for hepatitis B surface and core antigens, and was shown to have a history of alcohol abuse.

In September 2005, an opinion from a VA examiner concluded that the Veteran's death was not related to service.  The examiner noted that the Veteran's post- service medical records are dated prior to the discovery of hepatitis C.  Nevertheless, the examiner ruled out the Veteran's in-service laceration as a risk factor for hepatitis C, as there was no indication that the laceration was caused by a bloody instrument.  As for the Veteran's tattoo, the examiner stated that it would be mere speculation to opine as to the potential risk it presented.  See VA opinion, dated in September 2005.

The examiner further explained that with exposure to hepatitis B or C, one would typically expect a viral-like illness, which could have been mild enough such that it was not reported to medical staff.  While the Veteran's hospital records document previous exposure to hepatitis, the examiner stated that it is unclear when the exposures occurred, as the medical records do not document any illnesses.  Laboratory testing found hepatitis antigens in the Veteran's blood, an indication that the Veteran had had an acute infection of hepatitis B.  Laboratory findings also signified an old hepatitis A infection.  Again, the examiner explained that hepatitis C is transmitted similar to B, so if the Veteran had had an acute hepatitis B infection, it was possible that he could have been exposed to hepatitis C at the same time.  Nonetheless, the examiner concluded that, taken together, the lack of documented exposure to hepatitis C in service, the post-service episode of acute hepatitis B infection, the significant alcohol use and abuse, and the alpha-1 antitrypsin deficiency, the likelihood of hepatitis C contributing to the Veteran's death was small.  The examiner ultimately attributed the Veteran's cirrhosis to his alcohol abuse and an alpha-1 antitrypsin deficiency.  The examiner concluded that it was more likely than not that the Veteran's death was "related to pneumonia primarily, COPD with possible contribution of cirrhosis, secondary to alcohol abuse and genetic condition of alpha-1 antitrypsin deficiency."  Id.

The examiner also stated that hepatitis A has a mode of transmission of oral fecal route, which is very different than hepatitis B and C.  Therefore, the examiner stated that the Veteran's history of hepatitis A was not significant in this case.  Id.

The appellant submitted several opinions from Dr. C. I. S., a private gastroenterologist.  In a November 2006 letter, Dr. C. I. S. stated that the Veteran died of complications of cirrhosis, but the cause of the cirrhosis was unclear.  He noted that alpha-1 antitrypsin deficiency can be associated with cirrhosis and that alpha-1 antitrypsin negatively impacts the condition.  Dr. C. I. S. stated that while lab results suggested alcohol was an issue, the Veteran's positive serologies for hepatitis B made it possible that he had also acquired hepatitis C.  When and where he acquired hepatitis B and possibly hepatitis C, however, was unclear.  Dr. C. I. S. stated that the use of airguns, blood transfusions, and other activities such as drug use, has been associated with the transmission of hepatitis, but that the Veteran's records did not provide any evidence on how he might have acquired hepatitis.  See Dr. C. I. S. letter, dated in November 2006.

He further stated that while there was no evidence that the Veteran had hepatitis C, it was possible that the Veteran had it.  Dr. C. I. S. noted that while it was previously stated that the Veteran did not have a viral-type illness, and this was considered to be against the possibility that he had hepatitis C, this notion was incorrect, as many hepatitis C cases do not have an acute viral episode that can be clinically identified.  Furthermore, hepatitis C often occurs in those who, like the Veteran, have had hepatitis A and B.  Id.

In December 2006, after reviewing the medical records, Dr. C. I. S. provided an opinion that the Veteran had "serologic evidence of previous hepatitis B and it was more likely than not that he may have acquired hepatitis C at that time, and if th[at] was the case [it] would well have been a major contributor to his death."  However, "where he acquired his hepatitis B (and possibly hepatitis C) is unclear."  See Dr. C. I. S. letter, dated in December 2006.

Dr. C. I. S. submitted another opinion in February 2008 detailing his qualifications, which included employment as an Associate Professor at the University of Minnesota and work in the areas of liver disease and hepatitis.  He stated that cirrhosis can be present for many years, even decades, prior to becoming clinically manifest.  Therefore, although the Veteran was not diagnosed with cirrhosis for many years following his military service, it does not exclude the possibility that he acquired his cirrhosis during service.  See Dr. C. I. S. letter, dated in February 2008.

Pursuant to the Board's October 2008 remand instructions, additional private hospital records, namely those from the Veteran's final hospitalization, and another VA opinion, with consideration of Dr. C. I. S.'s opinions and the newly acquired medical records, was requested.

In March 2009, a VA examiner conducted an extensive review of the evidence of record, including the opinions of Dr. C. I. S. from November 2006 to February 2008, and provided a medical opinion.  The VA examiner stated that there was no indication that the Veteran was diagnosed with hepatitis C and disagreed with Dr. C. I. S.'s conclusion that because the Veteran was diagnosed with hepatitis B it was more likely than not he also had hepatitis C, as his conclusion was speculative.  Rather the VA examiner pointed to evidence that the Veteran

had a long history of alcohol abuse and [an] alpha-1 antitrypsin deficiency.  These were active problems.  He had a history of [h]epatitis B.  This was an inactive problem.  There is no medical information about any other possible causes of liver disease.  Ultimately it is likely that the [Veteran] had cirrhosis due to alcohol abuse.  His known history of alcohol abuse more than adequately explains his clinical course.  It is NOT at least as likely as not that the [Veteran's] cirrhosis was the result of disease or injury incurred or aggravated in the service.   Id.

With regard to whether it was as likely as not that the Veteran's cirrhosis contributed "substantially and materially" to his death, the VA examiner determined the Veteran died of "overwhelming bacterial infection and sepsis.  His sever chronic diseases-cirrhosis and COPD-likely contributed to his inability to respond to treatment for the pneumonia."  Id.

In February 2010, Dr. C. I. S. submitted an opinion asserting that the Veteran's cirrhosis was a major contributing factor in his death.  Dr. C. I. S. stated that the "cause of the cirrhosis is unclear[,]" but "may have been multifactorial[,]" noting alcohol as a possible contributing factor.  He acknowledged that the Veteran was not diagnosed with hepatitis C and died prior to hepatitis C antibody testing; however, he noted that hepatitis C can be acquired from a tattoo and, theoretically, by an airgun injection.  Although he could not "really state that [the Veteran] had hepatitis C, and [would] certainly . . . be unwilling to state that it was more likely than not[,]" it "would [have been] a considerable contributing factor" if present.    See Dr. C. I. S. letter, dated in February 2010.

Regarding the Veteran's alpha-1 antitrypsin deficiency, Dr. C. I. S. explained that it was "a genetic condition, which in the homozygous state can be associated with liver disease.  In the presence of other causes of liver disease, such as alcohol or chronic viral hepatitis, [it] can produce quite severe liver disease and be a major contributing factor to cirrhosis."  While the Veteran's diagnosed hepatitis A and B did not cause the cirrhosis, Dr. C. I. S. stated that he could not discount the possibility that the Veteran also had hepatitis C, which if present, would have been "a considerable contributing factor" in causing cirrhosis.  Id.

Pursuant to the Board's remands dated in June 2012, May 2013, and December 2013, the AOJ attempted to obtain additional service treatment records related to the Veteran's medical care at Naval facilities in Subic Bay, Okinawa, and Yokosuka, as well as private medical records from Fairview Riverside University Hospital, Fairview Southdale Hospital, and Regions Medical Center.  After appropriate and thorough development, additional service treatment records were found to be unavailable.  See Formal findings of unavailability dated in August 2012 and October 2012.  With regard to private records, only Fairview Southdale Hospital provided additional treatment records; Regions Medical Center and Fairview Riverside University Hospital submitted negative responses stating that there were no records found.

In response to the remands, the AOJ also obtained additional VA medical opinions, beginning with a December 2012 opinion, which addressed three specific questions, the first of which was the probability that the Veteran's cirrhosis was related to his service.  After a complete review of the record, including the evidence obtained since March 2009, the examiner opined that it was not at least as likely as not (50 percent or greater probability) that the Veteran's cirrhosis was related to active service or any incident in service.  The examiner stated:

There is no evidence in [the] Veteran's military records of an incident in service that caused his cirrhosis.  In 1982, he was shown to have a history of alcohol abuse that he admitted was up to a quart of vodka a day, and there is notation in his charts of the alpha-1 antitrypsin deficiency with which he was diagnosed.  Both of these factors are more likely than not together to have caused his cirrhosis, as supported by his diagnoses from physicians at Fairview Southdale Hospital and the VA Medical Center.  Id.

Second, the examiner opined that it was at least as likely as not (50 percent or greater probability) that the Veteran's cirrhosis contributed substantially and materially to his death from pneumonia complications and severe COPD.  The examiner explained that the Veteran "had severe chronic disease, including cirrhosis and COPD, both of which would compromise his body's response to treatment for pneumonia[.]"  The examiner concluded that "both the COPD and cirrhosis ultimately contributed to his death from pneumonia."  Id.

Finally, the examiner opined that it was not at least as likely as not (50 percent probability) that "the Veteran experienced hepatitis C in active service which caused [the] cirrhosis that subsequently contributed to or caused his death."  The examiner explained that the Veteran's service medical records do not reflect that he was "treated for hepatitis or infectious disease while in military service."  Further, the Veteran's post-service medical records are negative for "testing or diagnosis for hepatitis C."  While "[t]esting for hepatitis C was not available [when] the Veteran was diagnosed with cirrhosis, ... [it] was available prior to his death," but apparently not conducted.  "There is [also] no record of an autopsy[,]" which was offered to but deferred by the Veteran's spouse.  Id.

The VA examiner then addressed the opinions offered by Dr. C. I. S.  In February 2010, Dr. C. I. S. "state[d] 'The question, which is extremely relevant, is what caused his cirrhosis.  The possibility of alcohol has been raised, and certainly this may be a contributing factor.  However, there is no way of proving this . . . '."  The VA examiner observed that Dr. C. I. S.'s statement "seem[ed] inconsistent" with his earlier assertion, in November 2006, that "'Alcohol did seem to be an issue in [the Veteran's] case.'"  It was also "inconsistent with the evidence in this matter, among which the transfer summary to the VA from Fairview Southdale[,]" dated in April 1982, "is quite clear: 'He admitted to a history of drinking up to a quart of vodka daily with increased intake over the past few years in particular.'"

With regard to the Veteran's genetic abnormality, Dr. C. I. S. opined in November 2006 that "'Alpha-1 antitrypsin deficiency certainly can be associated with cirrhosis, although it is not uncommon for this to be associated with other causes of cirrhosis, and whatever other cause of cirrhosis is present, the alpha-1 antitrypsin makes this much worse.'"  The VA examiner agreed:

This statement . . . is correct.  The facts in this Veteran's case are that the alpha-1 antitrypsin deficiency, and a history of alcohol abuse were both major factors which led to his cirrhosis.  Dr. [C. I. S.] in his [February] 2010 letter state[d]: "I cannot really state that he had hepatitis C, and certainly I would be unwilling to state that it was more likely than not.  The cause of his cirrhosis may well have been multifactorial.  Alcohol and alpha-1 antitrypsin deficiency being the major factors."  Dr. [C. I. S.] seems to have modified the earlier statement made in his [November] 2006 letter to the appellant that "After reviewing the records, I note that he did have serologic evidence of previous hepatitis B.  It is more likely than not that he may have acquired hepatitis C at that time."  The assertion that "it is more likely than not that he may have acquired hepatitis C when he acquired hepatitis B" is incorrect.  Hepatitis B has been shown to be a heartier virus and is more easily transmitted than hepatitis C.  Id.

The examiner continued that in this case any "[f]urther discussion of risk factors for acquiring hepatitis C involve[d] speculation."

It is speculative to conclude that the Veteran may have acquired hepatitis C when he acquired his tattoo.  Although unsafe practices in applying tattoos can cause hepatitis C (such as sharing needles with persons with hepatitis C), it requires two orders of speculative reasoning to presume that the Veteran acquired his tattoo in an unsafe manner, and therefore acquired a hypothetical case of hepatitis C from this hypothetical circumstance.  In any case, this does not put him in the category of those with statistically significant risk factors as proved in major studies and cited by the CDC [Centers for Disease Control and Prevention].  Id.

The examiner referenced scientific studies concerning identified risk factors for the transmission of hepatitis C.

Population studies suggest [hepatitis C] can be sexually transmitted.  However, the chance for sexual transmission of hepatitis C is well below comparable rates for HIV/AIDS or hepatitis B infection.  Researchers studied five groups of monogamous couples, in which only one had been infected with [hepatitis C].  Less than five percent of the uninfected partners became infected with [hepatitis C] during the time periods studied.  The hepatitis B virus is heartier and more readily transmitted than hepatitis C.  While there is at least one case report of hepatitis B being transmitted by an airgun injection, thus far, there have been no case reports of [hepatitis C] being transmitted by an airgun transmission.  The large majority of [hepatitis C] infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of [hepatitis C] with airgun injectors, it is biologically plausible.

The examiner noted, however, that "[b]iologically plausible does not equate to 'at least as likely as not.'  It equates to 'within the realm of medical possibility.'"  Therefore, it "is not a probative statement in support of transmission of hepatitis C with airgun injectors.  There is no scientific evidence to document transmission of [hepatitis C] with airgun injectors."

Based on the foregoing, the examiner concluded that it "[was] not as likely as not" that the Veteran was "infected with hepatitis C while in military service.  Conclusions about this are speculative.  There is no evidence to suggest that the Veteran contracted hepatitis C.  It is less likely as not that an event in military service contributed to his development of cirrhosis."

In September 2013, the AOJ obtained an addendum opinion, despite there being no additional evidence.  The same examiner who provided the previous opinion stated that her opinions were unchanged from December 2012, as no new relevant medical records or information had been received.

In January 2014, additional records were received from Fairview Southdale Hospital.  The appellant's representative also submitted additional argument in response to the September 2013 VA medical opinion.  The appellant's representative conceded that there was no medical evidence of record reflecting the Veteran had hepatitis C, but asserted that

[t]he file does contain evidence of an incident in service that could have caused a hepatitis C infection, and thus, the Veteran's cirrhosis.  Specifically, the records show the Veteran obtained a tattoo while he was in the Navy, and that the tattoo was located on the Veteran's upper right arm.  This was noted in the [appellant's] testimony at a DRO hearing and also STRs consisting of the medical examination report of November 1968 prior to the Veteran's discharge, which noted a tattoo on the Veteran's upper arm.  It is well-established that tattoos are a significant cause of hepatitis C.  A National Institute of Health study concluded that tattooing is associated with [hepatitis C] infection from tattooing, even among those without other risk factors.

The representative summarized the opinions provided by Dr. C. I. S. and highlighted his qualifications as an expert in the areas of liver disease and hepatitis.  In December 2006, Dr. C. I. S. stated "that the Veteran did have serologic evidence of previous hepatitis B."  He opined that "it was more likely than not that the Veteran may have acquired hepatitis C at the same time."  In February 2008, Dr. C. I. S. "prepared another letter with regard to the issue of the Veteran's diagnosed cirrhosis[,]" which he stated "can often be present for many years, including decades, prior to becoming clinically manifest."  He asserted that "even though the Veteran was diagnosed with cirrhosis many years after his military service, [the possibility] that he acquired cirrhosis during his military service" cannot be excluded.  Finally, in February 2010, Dr. C. I. S. "stated that there was no doubt that the Veteran did have cirrhosis and that this was a major contributing factor to his demise[;]" however, the "extremely relevant" question is "what caused the Veteran's cirrhosis."   With regard to "the possibility of alcohol being a contributing factor, . . . the pattern of the Veteran's liver test abnormalities is not what one often sees in alcoholic liver disease."  Dr. C. I. S. reiterated that "hepatitis C may be acquired by tattoos, and it is also possible that hepatitis C could result from the Veteran's airgun injections."  He "noted that there was no mention or history of intravenous drug use or blood transfusions[.]"

The representative continued:

Dr. [C. I. S.] then stated . . . with regard to hepatitis B, that the Veteran did not have evidence of hepatitis B, but [that] the testing indicated . . .  an antibody to hepatitis B, suggesting that he was immune to hepatitis B and had cleared the virus, [which] meant that hepatitis B was not a contributing factor.  With regard to the alpha-1 antitrypsin deficiency, Dr. [C. I. S.] stated that this is a genetic condition which can be associated with liver disease, and in the presence of other causes of liver disease[,] such as alcohol or chronic viral hepatitis, . . . can produce quite severe liver disease and be a major contributing factor to cirrhosis.  Dr. [C. I. S.] then said . . . in summary, [that] he believed . . . the Veteran did have cirrhosis, and this was a major contributing factor to his death.  He stated that although he could not definitely say it was due to hepatitis C, the risk factors that the Veteran had for hepatitis C were real.  Dr. [C. I. S.] only stated that he would be unwilling to state that it was 'more likely than not' that the Veteran had hepatitis C.  He stated that the cause of the Veteran's cirrhosis may have been multifactorial, and that hepatitis C[,] as well as the alcohol and alpha-1 antitrypsin deficiency[,] would be considerable contributing factors.  Id.

The representative also noted that other causes of liver disease can include viral hepatitis, which is "simply hepatitis caused by a viral infection."  Id.

In conclusion, the appellant's representative argued that

the evidence of record provide[s] substantial support for [the appellant's] claim that her husband's death from cirrhosis was as likely as not due to a viral infection resulting from tattoos while he was in service.  The record also contains evidence of the Veteran's use of alcohol as a contributing factor to his cirrhosis.  [On this issue] . . . Dr. [C. I. S.], who . . . reviewed the Veteran's testing, noted that . . . the pattern of the Veteran's liver test abnormalities [were] not what one often sees in alcoholic liver disease.  Id.

In April 2014, the AOJ obtained a final VA medical opinion to consider the evidence received since the last opinion, in September 2013.  After an exhaustive review of the record, including the medical records received from Fairview Southdale Hospital and the additional argument described above, the examiner stated that he concurred with the opinions offered previously, in December 2012 and September 2013, and had no additional opinion.

The Board notes several lay statements submitted by the appellant and the Veteran's friends attesting that the Veteran did not have a tattoo prior to service, but returned with one on his right arm.  See, e.g., statements dated in April and June 2006.  The Board finds these statements to be competent and credible evidence, as they relate to facts or events that the lay witnesses observed and are within the realm of his or her personal knowledge.  See Layno, supra.
 
Based on the above evidence, the Board concludes that the appellant is not entitled to service connection for the cause of the Veteran's death.  First, the Veteran's primary cause of death was from pneumonia complications as a consequence of COPD. There is no indication within the Veteran's in-service treatment records or any post-service treatment records that his COPD was related to service.  There is also no opinion from a medical expert that the Veteran's COPD resulted from service.  Furthermore, a pulmonary disability, to include pneumonia and COPD, was not present in service or within the first post-service year.  Indeed, many years passed following service without any documentation of pulmonary disability manifestations.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran did not complain of the malady at issue.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Second, with regard to the Veteran's cirrhosis, the VA examiners opined that the disease at least as likely as not contributed substantially and materially to his death.  The same examiners, however, opined that it was not at least as likely as not that the Veteran's cirrhosis was related to active service or any incident in service.  Instead, the Veteran's undisputed alcohol abuse and diagnosed alpha-1 antitrypsin deficiency "more likely than not[,] together[,] . . . caused his cirrhosis."  See VA opinion, dated in December 2012; see also VA opinions, dated in September 2013 and April 2014.

On this point, Dr. C. I. S. asserted that the Veteran's diagnosis of cirrhosis many years after service did not exclude the possibility that he acquired the disease during service.  See Dr. C. I. S. letter, dated in February 2008.  Additionally, while the "cause of the cirrhosis was unclear[,]" it "may have been multifactorial," to include alcohol, but also hepatitis C, which the Veteran could have acquired during service through his tattoo, or "theoretically, by an airgun injection."  Dr. C. I. S. could not discount the possibility that the Veteran had hepatitis C because it would have been "a considerable contributing factor" in causing cirrhosis.  See Dr. C. I. S. letter, dated in February 2010.

As to whether the Veteran had hepatitis C, the VA examiners concluded that the Veteran "[was] not as likely as not . . . infected with hepatitis C while in military service."  The examiners explained that the Veteran's service medical records did not reflect that he was "treated for hepatitis or infectious disease while in military service."  Further, the Veteran's post-service medical records were negative for "testing or diagnosis for hepatitis C."  While "[t]esting for hepatitis C was not available [when] the Veteran was diagnosed with cirrhosis, ... [it] was available prior to his death," but apparently not conducted.  "There is [also] no record of an autopsy[,]" which was offered to but deferred by the Veteran's spouse.  Id.  The examiners explained that "[c]onclusions about this are speculative[,] as there "is no evidence to suggest that the Veteran contracted hepatitis C."  See VA opinion, dated in December 2012; see also VA opinions, dated in September 2013 and April 2014.

On this issue, Dr. C. I. S. stated that the Veteran had "serologic evidence of previous hepatitis B and it was more likely than not that he may have acquired hepatitis C at that time."  It was, however, unclear "where he acquired his hepatitis B[.]"  See Dr. C. I. S. letter, dated in December 2006.  Although he could not "really state that [the Veteran] had hepatitis C, and [he would] certainly . . . be unwilling to state that it was more likely than not[,]"if the Veteran "did have hepatitis C, [it] would [have been] a considerable contributing factor as well."  See February 2010 letter.

After giving due consideration to the to all the evidence of record, the Board finds the VA medical opinions attributing the Veteran's cirrhosis to his alpha-1 antitrypsin deficiency and alcohol abuse to be the most probative evidence of record regarding etiology of cirrhosis.  The opinions are definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  In contrast, Dr. C. I. S.'s opinions are speculative at best, providing no solid medical conclusion, only theoretical possibility.  While the Board finds Dr. C. I. S. to be both competent and credible to opine on the medical issues presented, the Board is not permitted to rely on a speculative nexus opinions to grant benefits.  See 38 C.F.R. § 3.102 (distinguishing reasonable doubt from pure speculation or remote possibility); Slater v. Principi, 4 Vet. App. 43, 44 (1993) (upholding Board's rejection of a medical nexus opinion that was based on speculation).

Thus, while the record contains medical evidence identifying the cause of the Veteran's death, there is no probative medical evidence or opinion indicating that the conditions that led to his death, including cirrhosis, were related to his active military service.  38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 375 (2002).  There is also no probative medical evidence or opinion indicating that the Veteran was diagnosed with cirrhosis during service or within one year from the date of separation from service.   38 C.F.R. §§ 3.307(a)(2); 3.309(a).

In addition to the medical evidence of record, the Board has also considered the appellant's testimony, contentions, and various lay statements submitted on her behalf.  The Board acknowledges the appellant's belief that the Veteran had hepatitis C, which in turn caused his cirrhosis, and ultimately contributed to his death.  However, none of this evidence provides a basis for allowance of the claim.  

The Board finds the question of whether there is a relationship or nexus between the cause of the Veteran's death and his military service to be complex in nature.  Although lay persons are competent to provide opinions on some medical issues, the appellant is not competent to provide evidence with regard to more complex medical questions.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Diseases such as pneumonia, COPD, cirrhosis, and hepatitis, fall outside the realm of common knowledge of a lay person and are diagnosed and treated by professionals with specialized medical knowledge.  There is no evidence that the appellant or any other lay person involved in this case has such medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Thus, while lay evidence may be competent to establish medical etiology or nexus in certain circumstances, the Board can only give lay evidence the weight to which it is entitled.  See Davidson, supra.  Conclusory, generalized lay statements suggesting a nexus are insufficient.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

In sum, the Board concludes that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the Veteran's cause of death, on both a direct and presumptive basis.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule does not help the appellant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Ortiz, supra.

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


